— In a proceeding under section 406 of the former Civil Practice Act, by the Commissioner of Accounts of Nassau County against three corporations and four individuals (employees of the corporations): (a) to compel them to appear and answer questions and to produce their books arid records pursuant to a subpmna issued by the Commissioner in a pending investigation by him into the accounts, methods and activities of the County’s Department of Public Works; or (b) to punish them for contempt, such corporations and individuals appeal from an order of the Supreme Court, Nassau County, entered July 3, 1963, which granted the application and which directed: (1) that they appear before the Commissioner at a stated time and place, answer the questions “ propounded by the Commissioner in the conduct of his investigation,” and produce the books and records; (2) that in default of their compliance they shall be adjudged in contempt of court; and (3) that they shall nevertheless be free to assert “their constitutional privileges when they are questioned by the Commissioner ”. Order affirmed, without costs. No opinion. (For the opinion at Special Term, see 39 Misc 2d 778.) The examination of the appellants (the three corporations and the four individuals) shall proceed, and their books and records as specified in the subpoena shall be produced, on 10 days’ written notice at the place stated in the order, or at such other time or place as the parties may mutually stipulate in writing. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.